
	
		I
		111th CONGRESS
		1st Session
		H. R. 584
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Ms. Lee of California
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and Labor,
			 Oversight and Government
			 Reform, and Veterans’
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for coverage of hormone replacement therapy
		  for treatment of menopausal symptoms, and for coverage of an alternative
		  therapy for hormone replacement therapy for such symptoms, under the Medicare
		  and Medicaid Programs, group health plans and individual health insurance
		  coverage, and other Federal health insurance programs.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Menopausal Hormone
			 Replacement Therapies and Alternative Treatments and Fairness Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Medicare coverage of menopausal hormone replacement
				therapy and alternative treatments for menopausal hormone replacement
				therapy.
					Sec. 4. Medicaid coverage of alternative treatments for
				menopausal hormone replacement therapy.
					Sec. 5. Coverage of menopausal hormone replacement therapy and
				alternative treatments for menopausal hormone replacement therapy under group
				health plans and individual health insurance coverage.
					Sec. 6. Coverage of menopausal hormone replacement therapy and
				alternative treatments for menopausal hormone replacement therapy under
				FEHBP.
					Sec. 7. Coverage of alternative treatments for menopausal
				hormone replacement therapy under Department of Veterans Affairs health care
				system.
				
			2.FindingsCongress finds the following:
			(1)The Women’s Health
			 Initiative terminated its study of hormone therapy three years early because of
			 findings that the combination of estrogen and progestin increases the risk of
			 heart disease, stroke, blood clots, and breast cancer, and that estrogen alone
			 increases the risk of stroke and, in women over 65 years of age, increases the
			 risk of dementia.
			(2)The National
			 Institutes of Health has stated unequivocally that while menopause is a natural
			 process in women’s lives, some women at midlife experience hot flashes, night
			 sweats, vaginal dryness, sleep disturbances, and mood disturbances that disrupt
			 quality of life. Women who have hade menopause induced by surgery,
			 chemotherapy, or radiation are more likely to experience these symptoms.
			(3)Women deserve
			 relief from menopause-related symptoms.
			(4)The National
			 Institutes of Health have stated that while estrogen and progestin have been
			 found to be effective remedies for these symptoms, these remedies are not
			 without risk.
			(5)Concerned about
			 these risks, women seek alternative types of treatments for symptoms that
			 disrupt quality of life, such as hot flashes, night sweats, vaginal dryness,
			 sleep disturbances, and mood disturbances.
			(6)The National
			 Institutes of Health have found that although there are many alternatives to
			 synthetic hormones available, including bio-identical or natural
			 hormones as well as herbal remedies and food supplements, the effectiveness and
			 long-term safety of these products need to be rigorously studied in diverse
			 populations.
			(7)Government
			 insurance programs, such as Medicare, Medicaid, the Federal Employees Health
			 Benefits Program (FEHBP), and the Department of Veterans Affairs, do not cover
			 non-prescription alternative treatments for menopause-related symptoms because
			 of a lack of demonstrated safety and efficacy of these products.
			(8)Most private health
			 insurance coverage does not cover non-prescription alternative treatments for
			 menopause-related symptoms because of a lack of demonstrated safety and
			 efficacy of these products.
			3.Medicare coverage
			 of menopausal hormone replacement therapy and alternative treatments for
			 menopausal hormone replacement therapy
			(a)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is
			 amended—
				(1)by striking
			 and at the end of subparagraph (DD);
				(2)by adding
			 and at the end of subparagraph (EE); and
				(3)by adding at the
			 end the following new subparagraph:
					
						(FF)(i)hormone replacement therapy for treatment
				of menopausal symptoms; and
							(ii)an alternative therapy for hormone
				replacement therapy for treatment of menopausal symptoms if the therapy is
				recommended by a health care provider who is licensed, accredited, or certified
				under State law, if it has been proven safe and effective in peer-reviewed
				scientific studies, and if it is administered only after the health care
				provider obtains the informed consent of the patient to receive
				it;
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 therapies furnished on or after the date of the enactment of this Act.
			4.Medicaid coverage
			 of alternative treatments for menopausal hormone replacement therapy
			(a)Requirement for
			 coverageSection 1902(a)(10) of the Social Security Act (42 U.S.C. 1396a(a)(10)) is
			 amended—
				(1)in subparagraph
			 (A) in the matter before clause (i), by striking and (21) and
			 inserting , (21), and (28); and
				(2)in subparagraph
			 (C)(iv)—
					(A)by striking
			 and (17) and inserting , (17), and (28);
			 and
					(B)by striking
			 through (24) and inserting through (28).
					(b)Description of
			 covered therapiesSection 1905(a) of such Act (42 U.S.C.
			 1396d(a)) is amended—
				(1)by striking
			 and at the end of paragraph (27)
				(2)by redesignating
			 paragraph (28) as paragraph (29); and
				(3)by inserting after
			 paragraph (27) the following new paragraph:
					
						(28)an alternative therapy for hormone
				replacement therapy for treatment of menopausal symptoms if the therapy is
				recommended by a health care provider who is licensed, accredited, or certified
				under State law, if it has been proven safe and effective in peer-reviewed
				scientific studies, and if it is administered only after the health care
				provider obtains the informed consent of the patient to receive it;
				and
						.
				(c)Effective
			 dateThe amendments made by this section apply to therapies
			 furnished on or after the date of the enactment of this Act, without regard to
			 whether or not final regulations to carry out such amendments have been
			 promulgated by such date.
			5.Coverage of
			 menopausal hormone replacement therapy and alternative treatments for
			 menopausal hormone replacement therapy under group health plans and individual
			 health insurance coverage
			(a)Group health
			 plans
				(1)Public Health Service Act amendments
					(A)In
			 generalSubpart 2 of part A of title XXVII of the
			 Public Health Service Act is amended
			 by adding at the end the following new section:
						
							2708.Standard
				relating to coverage of menopausal hormone replacement therapy and alternative
				treatments for menopausal hormone replacement therapy
								(a)Requirements
									(1)Menopausal
				hormone replacement therapyIf a group health plan, or a health
				insurance issuer offering group health insurance coverage, provides benefits
				for outpatient prescription drugs, the plan or coverage may not exclude or
				restrict benefits for hormone replacement therapy for treatment of menopausal
				symptoms.
									(2)Alternative
				treatments for menopausal hormone replacement therapyIf a group
				health plan, or a health insurance issuer offering group health insurance
				coverage, provides benefits for hormone replacement therapy for treatment of
				menopausal symptoms, the plan or coverage may not exclude or restrict benefits
				for an alternative therapy for hormone replacement therapy for treatment of
				menopausal symptoms if—
										(A)the therapy is
				recommended by a health care provider who is licensed, accredited, or certified
				under State law;
										(B)it has been proven
				safe and effective in peer-reviewed scientific studies; and
										(C)it is administered only after the health
				care provider obtains the informed consent of the patient to receive it.
										(b)NoticeA
				group health plan under this part shall comply with the notice requirement
				under section 714(b) of the Employee Retirement
				Income Security Act of 1974 with respect to the requirements of this
				section as if such section applied to such
				plan.
								.
					(B)Conforming
			 amendmentSection 2723(c) of such Act (42 U.S.C. 300gg–23(c)) is
			 amended by striking section 2704 and inserting sections
			 2704 and 2708.
					(2)ERISA
			 amendments
					(A)In
			 generalSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 is amended by adding at the end the following new
			 section:
						
							715.Standard
				relating to coverage of menopausal hormone replacement therapy and alternative
				treatments for menopausal hormone replacement therapy
								(a)Requirements
									(1)Menopausal
				hormone replacement therapyIf a group health plan, or a health
				insurance issuer offering group health insurance coverage, provides benefits
				for outpatient prescription drugs, the plan or coverage may not exclude or
				restrict benefits for hormone replacement therapy for treatment of menopausal
				symptoms.
									(2)Alternative
				treatments for menopausal hormone replacement therapyIf a group
				health plan, or a health insurance issuer offering group health insurance
				coverage, provides benefits for hormone replacement therapy for treatment of
				menopausal symptoms, the plan or coverage may not exclude or restrict benefits
				for an alternative therapy for hormone replacement therapy for treatment of
				menopausal symptoms if—
										(A)the therapy is
				recommended by a health care provider who is licensed, accredited, or certified
				under State law;
										(B)it has been proven
				safe and effective in peer-reviewed scientific studies; and
										(C)it is administered only after the health
				care provider obtains the informed consent of the patient to receive it.
										(b)Notice under
				group health planThe imposition of the requirement of this
				section shall be treated as a material modification in the terms of the plan
				described in the last sentence of section 102(a), for purposes of assuring
				notice of such requirements under the plan; except that the summary description
				required to be provided under the fourth sentence of section 104(b)(1) with
				respect to such modification shall be provided by not later than 60 days after
				the first day of the first plan year in which such requirement
				applies.
								.
					(B)Conforming amendments
						(i)Section 731(c) of such Act (29
			 U.S.C. 1191(c)) is amended by striking section 711 and inserting
			 sections 711 and 715.
						(ii)Section 732(a) of such Act (29
			 U.S.C. 1191a(a)) is amended by striking section 711 and
			 inserting sections 711 and 715.
						(iii)The table of contents in section
			 1 of such Act is amended by inserting after the item relating to section 714
			 the following new item:
							
								
									Sec. 715. Standard relating to coverage of
				menopausal hormone replacement therapy and alternative treatments for
				menopausal hormone replacement
				therapy.
								
								.
						(3)Internal Revenue
			 Code amendments
					(A)In
			 generalSubchapter B of chapter 100 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following:
						
							9813.Standard
				relating to coverage of menopausal hormone replacement therapy and alternative
				treatments for menopausal hormone replacement therapy
								(a)Menopausal
				hormone replacement therapyIf a group health plan provides
				benefits for outpatient prescription drugs, the plan may not exclude or
				restrict benefits for hormone replacement therapy for treatment of menopausal
				symptoms.
								(b)Alternative
				treatments for menopausal hormone replacement therapyIf a group
				health plan provides benefits for hormone replacement therapy for treatment of
				menopausal symptoms, the plan may not exclude or restrict benefits for an
				alternative therapy for hormone replacement therapy for treatment of menopausal
				symptoms if—
									(1)the therapy is
				recommended by a health care provider who is licensed, accredited, or certified
				under State law;
									(2)it has been proven
				safe and effective in peer-reviewed scientific studies; and
									(3)it is administered only after the health
				care provider obtains the informed consent of the patient to receive
				it.
									
					(A)Conforming
			 amendments
						(i)Section
			 4980D(d)(1) of such Code is amended by striking section 9811 and
			 inserting sections 9811 and 9813.
						(ii)The
			 table of sections for subchapter B of chapter 100 of such Code is amended by
			 adding at the end the following new item:
							
								
									Sec. 9813. Standard relating to coverage
				of menopausal hormone replacement therapy and alternative treatments for
				menopausal hormone replacement
				therapy.
								
								.
						(4)Effective
			 dateThe amendments made by
			 this subsection shall apply with respect to group health plans for plan years
			 beginning on or after the date of the enactment of this Act.
				(b)Individual
			 health insurance
				(1)In
			 generalPart B of title XXVII of the
			 Public Health Service Act is amended
			 by inserting after section 2753 the following new section:
					
						2754.Standard
				relating to coverage of menopausal hormone replacement therapy and alternative
				treatments for menopausal hormone replacement therapy
							(a)In
				generalThe provisions of section 2708(a) shall apply to health
				insurance coverage offered by a health insurance issuer in the individual
				market in the same manner as they apply to health insurance coverage offered by
				a health insurance issuer in connection with a group health plan in the small
				or large group market.
							(b)NoticeA
				health insurance issuer under this part shall comply with the notice
				requirement under section 715(b) of the Employee Retirement Income Security Act of
				1974 with respect to the requirements referred to in subsection (a)
				as if such section applied to such issuer and such issuer were a group health
				plan.
							.
				(2)Conforming
			 amendmentSection 2762(b)(2) of such Act (42 U.S.C.
			 300gg–62(b)(2)) is amended by striking section 2751 and
			 inserting sections 2751 and 2754.
				(3)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to therapies furnished on or after the date of the enactment of this
			 Act.
				(c)Coordination of
			 administrationThe Secretary of Labor, the Secretary of the
			 Treasury, and the Secretary of Health and Human Services shall ensure, through
			 the execution of an interagency memorandum of understanding among such
			 Secretaries, that—
				(1)regulations,
			 rulings, and interpretations issued by such Secretaries relating to the same
			 matter over which two or more such Secretaries have responsibility under the
			 provisions of this section (and the amendments made thereby) are administered
			 so as to have the same effect at all times; and
				(2)coordination of
			 policies relating to enforcing the same requirements through such Secretaries
			 in order to have a coordinated enforcement strategy that avoids duplication of
			 enforcement efforts and assigns priorities in enforcement.
				6.Coverage of
			 menopausal hormone replacement therapy and alternative treatments for
			 menopausal hormone replacement therapy under FEHBP
			(a)In
			 generalSection 8902 of title 5, United States Code, is amended
			 by adding at the end the following new subsection:
				
					(p)(1)If a contract or plan
				provides benefits for outpatient prescription drugs, the contract or plan may
				not exclude or restrict benefits for hormone replacement therapy for treatment
				of menopausal symptoms.
						(2)If a contract or plan provides
				benefits for hormone replacement therapy for treatment of menopausal symptoms,
				the contract or plan may not exclude or restrict benefits for an alternative
				therapy for hormone replacement therapy for treatment of menopausal symptoms
				if—
							(A)the therapy is recommended by a health
				care provider who is licensed, accredited, or certified under State law;
							(B)it has been proven safe and effective
				in peer-reviewed scientific studies; and
							(C)it
				is administered only after the health care provider obtains the informed
				consent of the patient to receive
				it.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to contracts made and plans approved on or after the date of the enactment of
			 this Act.
			7.Coverage of
			 alternative treatments for menopausal hormone replacement therapy under
			 Department of Veterans Affairs health care system
			(a)In
			 generalSection 1701(6) of title 38, United States Code, is
			 amended by adding at the end the following new subparagraph:
				
					(H)An alternative therapy for hormone
				replacement therapy for treatment of menopausal symptoms if the therapy is
				recommended by a health care provider who is licensed, accredited, or certified
				under State law, if the therapy has been proven safe and effective in
				peer-reviewed scientific studies, and if it is administered only after the
				health care provider obtains the informed consent of the patient to receive
				it.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 therapies furnished on or after the date of the enactment of this Act.
			
